      Case 18-30426             Doc 210        Filed 07/30/19 Entered 07/30/19 15:57:15                     Desc Notice of
                                                Defective Filing Page 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Charlotte Division

                                                         Case No. 18−30426
                                                             Chapter 11




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      Ace Motor Acceptance Corporation
      111 Cupped Oak Drive Suite F
      Matthews, NC 28104
      Social Security No.:
      Debtor EIN:
      56−2101418




                         NOTICE OF DEFECTIVE ENTRY OR FILING

NOTICE IS HEREBY GIVEN that the Motion for Relief from Stay filed in the above referenced case on
07/29/2019 as document # 205 is defective for the reason(s) marked below:



         Certificate of service attached incorrectly references service on motion to appear pro hac vice.



PLEASE TAKE NOTICE that this should be corrected immediately to allow for timely processing of the
case/proceeding.



Dated: July 30, 2019                                                                          Steven T. Salata
                                                                                              Clerk of Court


Electronically filed and signed (7/30/19)
